DETAILED ACTION
Status of Application
1.	The claims 1-10 are pending and presented for the examination.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been received.  

Information Disclosure Statement (IDS)
4.	The information disclosure statements (IDS) submitted on 05/29/2020, 09/03/2021, and 01/11/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner. Please refer to applicant’s copy of the 1449 herewith.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 9 states that it is drawn to a method for producing abrasive grains, but indicates only that said method is “performed by the method […] of claim 4.” Claim 9 therefore does not contain any further limitations as to how the claim 4 sintering method is used to produce said abrasive grains, or how claim 9 further limits the claim 4 method in any way. The metes and bound of what is covered by claim 9, as compared to claim 4 are therefore unclear, and the claim is indefinite under USC 112. 
Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1, 3-5, and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garg (US 5527369).
	Regarding claim 1, Garg teaches an α-alumina abrasive grit material comprising, along with the α-alumina component, modifying agent components of yttrium oxide and rare earth oxides, and further comprising one or more metal oxides selected from the group consisting of Mg, Ti, Cr, Mn, Fe, Co, Ni, Zn, and Li. Garg teaches that the inventive material is produced by combining a solution of yttrium, cobalt, and iron precursors with a calcined sol-gel alumina material. This combination constitutes a precursor of alumina. Garg further teaches an exemplary embodiment comprising 0.10 wt% Y2O3 and 0.18 wt% cobalt oxide (see column 9, Table, IN-3). The remainder of the precursor in said embodiment is alumina and the content thereof is thus greater than 98.0 wt%. Each limitation of instant claim 1 is therefore met by the aforementioned Garg embodiment, and the claim is anticipated by the prior art of record. 
	Regarding claim 3, the precursor material taught by Garg is useable in the formation of an alumina sintered compact that is employed as abrasive grit (see Abstract). 
	Regarding claim 4, Garg teaches that a precursor material, which as discussed above is equivalent to that of instant claim 1, is obtained and thereafter sintered (see column 8, lines 20-25). Each limitation of said claim 4 is therefore met by the Garg teachings, and the claim is anticipated under USC 102(a)(1). 
	Regarding claim 5, as discussed above, Garg teaches that producing the precursor material comprises mixing α-alumina in the form of a sol-gel material with a solution (compound) containing yttrium and a cobalt-containing compound. The further limitations of claim 5 are therefore met by the teachings of the prior art of record. 
	Regarding claim 7, Garg teaches firing at 1310 °C (see column 8, lines 20-25). 
	Regarding claim 8, the density of the aforementioned INV-3 embodiment is 3.89 g/cm3. The density of alumina is 3.95 g/cm3, and thus the relative density of this sintered alumina is 98.2%. 	
	Regarding claim 9¸Garg teaches that the inventive material is formed into abrasive grains by a produce that comprises a sintering step. 
	Regarding claim 10, Garg teaches an α-alumina abrasive grit material comprising, along with the α-alumina component, modifying agent components of yttrium oxide and rare earth oxides, and further comprising one or more metal oxides selected from the group consisting of Mg, Ti, Cr, Mn, Fe, Co, Ni, Zn, and Li. Garg teaches sintering the composition into a compact having a density of 3.89 g/cm3; the density of alumina is 3.95 g/cm3, and thus the relative density of this sintered alumina is 98.2%. Garg teaches an exemplary embodiment comprising 0.10 wt% Y2O3 and 0.18 wt% cobalt oxide (see column 9, Table, IN-3). The remainder of the precursor in said embodiment is alumina and the content thereof is thus greater than 98.0 wt%. Each limitation of instant claim 10 is therefore met by the aforementioned Garg embodiment, and the claim is anticipated by the prior art of record.
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claims 2 and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Garg (US 5527369) in view of Egger et al (Sol-gel synthesis of polymer-YSZ hybrid materials for
SOFC technology).
	Regarding claim 2, Garg teaches that the modifying components, which include yttrium, can be added in the form of acetates (see column 3, lines 55-65). As such, Garg teaches yttrium acetate as a precursor that can be comprised by the sintered body precursor material, and one of ordinary skill in the art would have arrived at the use of yttrium acetate through routine optimization and experimentation with the small and finite precursor types disclosed by Garg. Claim 2 differs from Garg because Garg does not teach that the yttrium acetate is a tetrahydrate. However, it would have been obvious to one of ordinary skill in the art to use such a hydrated version of the acetate through modification in view of Egger et al. Egger teaches a method of preparing a ceramic body through sol-gel processing, and teaches that yttrium is a modifying component of said ceramic. Egger further teaches that modifying component is added as yttrium acetate tetrahydrate to the main component sol in order to enact gel formation (see page 1371, section 2.1). This teaching would indicate to one of ordinary skill in the art that yttrium acetate tetrahydrate was a known precursor for modifying components used in sol-gel production of sintered ceramic bodies. As such, one would have had motivation and a reasonable expectation of success in using the tetrahydrate for the yttrium acetate called for in the Garg teaching. Each limitation of instant claim 2 is therefore met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct.
	Regarding claim 6, as discussed above, obvious modification of Gar in view of Egger et al would lead to a process wherein a precursor mixture is prepared comprising yttrium acetate tetrahydrate.  
Conclusion
12.	No claim is allowed.
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596.  The examiner can normally be reached on Monday-Friday, 7:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOAH S WIESE/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
NSW8 September 2022